Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction/Rejoinder
Non-elected claims 18-20 are not eligible for rejoinder. For purposes of expedited prosecution, these claims should be canceled. Claim 17 is not eligible for rejoinder because it lacks required limitations of the elected invention. For purposes of expedited prosecution, claim should be amended in order to comply with eligibility requirements, cancelled or cancellation should be expressly authorized by applicant.
Notes on Claims and Claim Interpretation
	Additionally, the recitation that the epoxidized triglyceride is with unopened epoxide rings has been interpreted as meaning an epoxidized triglyceride that is with unopened epoxide rings and may have opened rings as well.
 	For better claim clarity, references back to the “epoxidized triglyceride with unopened epoxide rings” of the claims should be made with reference to “the epoxidized triglyceride with unopened epoxide rings” rather than “the epoxidized triglyceride”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdeniuc et al.(2013/0197114).
Burdeniuc et al. discloses compositions of (i.)polyol, including polyoxyalkylene polyol [Hyperlite E848], contained in the resin component in amounts as claimed (ii.) blowing agent, including water, (iii.) catalyst, including Dabco33LX (triethylenediamine[i.e. 1,4-Diazabicyclo[2.2.2]octane] in dipropylene glycol, (iv.)silicon surfactants/stabilizers, including Dabco DC5164 & DC5169, in amounts as claimed, and (v.) isocyanates, including toluene diisocyanate, sufficient to meet the requirements of the claims (see the Examples).  
	Burdeniuc et al. differs from the claims in that it does not require the epoxidized triglyceride of these claims.  However, Burdeniuc et al. does allow for their use in the formulations of its disclosure (paragraphs [0044] & [0045]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of these epoxidized triglycerides of Burdeniuc et al. in any amounts provided for by Burdeniuc et al. in the preparations of Burdeniuc et al. for the purpose of forming articles inexpensively with non-depleting and natural/renewable resources in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  As to additional difference that may be evident in claim 8’s specific additional utilization of the reaction product of the polyol and the epoxidized triglyceride, it is held that the polyol intended for use in the systems of Burdeniuc et al. would have the most readily envisioned alcohol for the ring opening reaction provided for by Burdeniuc et al. in the making of its NOP polyols (paragraph [0044]), and/or it would have been obvious to have utilized the available polyols of the systems as alcohols in providing these ring opening operations allowed for in the making of these allowed for material selections for the purpose of achieving acceptable natural and renewable reactant materials in order to arrive at the product of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.          

	Burdeniuc et al. differs from claim 12 in that it does not require the particular isocyanates of this claim.  However, Burdeniuc et al. does allow for their use in the formulations of its disclosure (paragraphs [0038]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of these isocyanates of Burdeniuc et al. in the preparations of Burdeniuc et al. for the purpose of providing their available reactive groups for urethane formation and cure in order to arrive at the products of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.  

	Applicants’ arguments have been considered. However, rejection as set forth above is maintained.
	Amendment has overcome the rejection under 35USC102
	It is not seen or agreed that the statement in paragraph [0044] of Burdeniuc et al. pointed to by applicants merely indicates guidance towards a full opening of all epoxide rings.  Rather, an ordinary practitioner in the art would readily understand that “ring opening yields natural oil polyol that can be used for the manufacture of polyurethane products”.  Hence, operation within available refinements to arrive at degrees of conversion depending on numbers of desired reactive sites, including refinements leaving some epoxide groups unopened and unconverted to reactive sites, would have been well within .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/           Primary Examiner, Art Unit 1765